Citation Nr: 1828765	
Decision Date: 05/15/18    Archive Date: 05/23/18

DOCKET NO.  14-19 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel 


INTRODUCTION

The Veteran had active service from August 1979 to December 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO)   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a heart disorder and a low back disorder.  In a May 2012 statement which added the low back claim to his April 2012 claim for a heart disorder, he has alleged that he had a pre-existing/congenital heart disorder which he believed was aggravated by physical activity during his period of active service.  

Regarding these claimed disorders, the Veteran has not clarified dates of treatment or locations where he received treatment.  However, there is of record four pages of a VA primary care nursing triage note dated in February 2011, which noted refills of outside medication.  Although the note did not mention heart or back problems being treated, it did include a problem list that listed the following issues in pertinent part: tricuspid valve insufficiency; pulmonary valve disorders; mitral valve insufficiency; atypical chest pain; dyspnea; hyperlipidemia; hypertension and sciatica.  The problem list also mentioned a medical provider after each listed disorder.  Thus, it appears additional VA records pertinent to the claimed issues should be obtained.  Further the February 2011 record alluded to private treatment.  Because Veteran has not clarified his treatment dates or locations, further clarification is necessary to permit the VA to obtain records which could potentially prove pertinent to this appeal.  

The Board acknowledges that the Veteran and his representative have requested 
VA examinations to address the etiology of the claimed heart and back disorders.  See September 2014 VAF 646.  However, the record as it presently stands does not warrant such examination as there is no indication of heart or back issues in the service treatment records (STRs) (or the pre-service treatment records also contained in the STRs), and the February problem list does not provide adequate information regarding the nature, etiology or current existence of these claimed disabilities.  

Thus, an attempt should be made to obtain VA records and any additional records of treatment for back and heart problems.  

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and ask that he identify all sources of treatment for any back and or/heart disorder(s), including the treatment from an outside facility referenced in the February 22, 2011 VA nursing triage note to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources not already of record should then be requested.  All records obtained should be added to the claims folder.  

If requests for any private/non-VA government treatment records are not successful, then AOJ should inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records herself, in keeping with his responsibility to submit evidence in support of this claim. 

2. Determine if any additional development is need, to include obtaining VA examinations addressing the etiology of the claimed disorders should the above requested development disclose evidence that would warrant obtaining such examinations.
3. Then, readjudicate the Veteran's service connection issues based on the entire record.  If the benefits sought on appeal remains denied, issue an SSOC which adjudicates all evidence of record, to include that obtained since the SOC was issued in April 2014.  Provide the Veteran and his representative an opportunity to respond before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


